DETAILED ACTION
	This office action is in response to the amendment and remarks filed on June 9, 2022.  In accordance with this amendment, claims 17, 27-30, and 32 have been amended, while claims 26, 31, and 33 have been formally canceled.  The amendments to the specification are acknowledged.
	Claims 17-25, 27-30, 32, and 34-37 remain pending and are now in condition for allowance, with claim 17 as the sole independent (method) claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 17-25, 27-30, 32, and 34-37 allowed.  Claim 17 is the sole independent (method) claim and has been amended into condition for allowance on June 9, 2022.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Huber WO ‘671; Muendel US ‘390) does not expressly teach or reasonably suggest, in combination, each claim limitation as amended into independent claim 17 on June 9, 2022.  In particular, there is no clear teaching or reasonable suggestion from the prior art for a combined method to further require the step that “wherein coupling the first radiation beam into the optical fiber at the first location on the input end of the optical fiber comprises coupling an entirety of the first radiation beam into the first cladding region of the optical fiber.”  Such an added feature must be considered with all other method steps as outlined by claim 17, in particular with features of the “second radiation beam” also being coupled into the optical fiber at a second / different location.  For these reasons, the Examiner is unable to present a prima facie case of obviousness as required under 35 U.S.C. 103.  Claims 18-25, 27-30, 32, and 34-37 are also found allowable as being dependent method claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 7-8), filed June 9, 2022, with respect to the claim amendments to at least sole independent method claim 17, have been fully considered and are persuasive.  Based on these narrowing amendments to independent claim 17, the 35 U.S.C. 102 and 35 U.S.C. 103 rejections (mailed on March 9, 2022) to original claims 17-37 have been withdrawn.  Further, the non-statutory double patenting rejections to Claims 1-19 of U.S. Patent No. 10,914,902 B2 (parent) are withdrawn because those amended features are not found or reasonably obvious based on the ‘902 claims.  Claims 17-25, 27-30, 32, and 34-37 now serve to create a patentable distinction over the closest prior art.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                 /DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        June 9, 2022